Citation Nr: 1628445	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified at a hearing held at the Oakland RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  The May 2015 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In July 2015, the Board remanded this matter for further evidentiary development.

The Veteran waived agency of original jurisdiction (AOJ) initial review of additional submitted evidence in accordance with 38 C.F.R. § 20.1304(c).  See Veteran's filing of March 2016.  The evidence is accepted for inclusion in the record on appeal.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no more than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear, according to 38 C.F.R. § 4.85, Table VI, throughout the period under review.



CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability are not met.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record indicates that the Veteran was given required VCAA notice by a letter of September 2009.  The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, post-service VA treatment records, and service treatment records.  The Veteran underwent VA medical examinations for his hearing in June 2008, October 2009, November 2012, and September 2015.  The Veteran's claims file was reviewed as part of the June 2008 and November 2012 examinations.  The failure to review the Veteran's claims file did not make the examinations of October 2009 and September 2015 inadequate, as the examiners' clinical findings pertaining to the Veteran's hearing allow the Board to rate the Veteran's disability under the appropriate diagnostic criteria.  The VA audiological examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination and opinion must be adequate).

Prior Board Remand

The Board remanded the Veteran's bilateral hearing loss claim in July 2015 for an additional VA audiological examination because the Veteran testified at the May 2015 Board hearing that his hearing loss had increased in severity since the most recent examination.  The Board errs as a matter of law when it fails to ensure compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here the Board's remand instructions relating to the bilateral hearing loss claim have been complied with.  The Veteran underwent a VA audiological examination in September 2015, and the claim was readjudicated by a supplemental statement of the case of February 2016.

Legal criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as the claimant's medical history, diagnosis, and symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In determining the present level of a disability for any increased rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (2015).

When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2015).  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2015).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The rating decision that established service connection for the Veteran's bilateral sensorineural hearing loss assigned a zero percent evaluation under 38 C.F.R. 
§ 4.85.  See rating decision of July 2008.  In April 2009, the Veteran submitted a claim for an increased evaluation, which was denied by the March 2010 rating decision on appeal; that denial was continued in a statement of the case of June 2010, and supplemental statements of the case of October 2013 and February 2016.

By way of history, a private audiological examination of February 2008 showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
no result
45
LEFT
30
40
40
40
35

Speech discrimination was 96 percent for the right ear and 100 percent for the left ear.

The examination yielded a numerical designation of I for the right ear (43 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of I for the left ear (39 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the February 2008 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus, the findings from the Veteran's February 2008 private audiological test do not support a compensable rating under 38 C.F.R. § 4.85.

In June 2008, the Veteran underwent a VA audiological examination.  The measured puretone threshold values were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
40
45
LEFT
35
40
40
45
45

The speech discrimination score was 88 percent for the right ear and 92 percent for the left ear.  The diagnosis was bilateral sensorineural hearing loss, "Mild (26-40 HL) to Moderate (41-54 HL)."

The examination yielded a numerical designation of II for the right ear (41 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and a numerical designation of I for the left ear (43 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the June 2008 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus, the findings from the Veteran's June 2008 VA audiological examination do not support a compensable rating under 38 C.F.R. § 4.85.

A VA treatment record of November 2008 notes that the Veteran was given a hearing evaluation.  Puretone threshold values were not given.  The diagnosis was "bilateral flat mild to moderate SNHL 250Hz - 8kHz."  The audiologist stated that the "test results are of fair reliability and should not be used for adjudicative purposes."  The Veteran was noted to have "displayed non-organic tendencies," including inconsistent responses during puretone testing.

In October 2009, the Veteran's hearing was again tested by VA.  The measured puretone threshold values were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
35
45
LEFT
40
45
40
45
50

The speech discrimination score was 84 percent for the right ear and 92 percent for the left ear.  The diagnosis was bilateral sensorineural hearing loss, "Mild (26-40 HL) to Moderate (41-54 HL)."

The examination yielded a numerical designation of II for the right ear (39 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and a numerical designation of I for the left ear (45 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the October 2009 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus, the findings from the Veteran's October 2009 VA audiological examination do not support a compensable rating under 38 C.F.R. § 4.85.

The Veteran has stated, "From the time I was in the service 1967 to 1969 to today, I have had the hearing loss which has been expressed by many [as,] "You always talk so loud."  See Veteran's filing of April 2010.  He maintains that his hearing "is in and then it [is] not."  See VA Form 9 of July 2010.  He maintains that he hears conversations "ok close up."  Id.  Sometimes he hears an echo.  Id.  The Veteran states that he cannot hear the sound of the movies in the theater.  See transcript of May 2015 Board hearing.  In addition, in most of his meetings with real estate clients, he must be "right close to you to hear you."  Id.  In the movies, on the phone, and "just in general," he claims to not hear all the words being spoken to him.  Id.

In November 2012, the Veteran again underwent a VA audiological examination.  The measured puretone threshold values were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
50
LEFT
40
50
45
55
55

The speech discrimination score was 80 percent for the right ear and 88 percent for the left ear.  The diagnosis for both ears was "sensorineural hearing loss (in the frequency range of 500 - 4000 Hz)."

The examination yielded a numerical designation of III for the right ear (43 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and a numerical designation of II for the left ear (51 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the November 2012 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus the findings from the Veteran's November 2012 VA audiological examination do not support a compensable rating under 38 C.F.R. § 4.85.

At the May 2015 Board hearing, the Veteran stated that his hearing had worsened since the last VA examination in 2012. See transcript of May 2015 Board hearing.  In September 2015, the Veteran again underwent a VA audiological examination.  The puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
50
55
LEFT
50
55
50
60
60

Speech discrimination was 84 percent in both the right ear and the left ear.  The diagnosis for both ears was "sensorineural hearing loss (in the frequency range of 500-4000 Hz).  See September 2015 VA audiological examination report.

The examination yielded a numerical designation of II for the right ear (49 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and a numerical designation of II for the left ear (56 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the September 2015 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus, the findings from the Veteran's September 2015 VA audiological examination do not support a compensable rating under 38 C.F.R. § 4.85.

The Board has considered the application of 38 C.F.R. § 4.86 relating to exceptional patterns of hearing impairment.  The Veteran's hearing loss disability does not meet the criteria of that section.  Specifically, the Veteran's hearing tests do not show a result of 30 decibels or less at 1000 Hertz and a result of 70 decibels or more at 2000 Hertz, as would be required for application of Table VIa under 38 C.F.R. 
§ 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  The puretone thresholds at each of the four specified frequencies are not 55 decibels or more in either ear in any audiological examination.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for service-connected hearing loss are inadequate.  The Veteran argues that the puretone threshold test for hearing "does not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth" and that it "does not reflect the severity of his condition in the aspect of normal, daily life."  He contends that the severity of his condition requires a higher rating.  See February 2014 filing of Veteran's representative; June 2016 filing of Veteran's representative.

However, a comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.




A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is assigned a 10 percent disability rating for recurrent tinnitus, in addition to the 0 percent disability rating for his bilateral hearing loss disability.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular rating for his service-connected tinnitus to be inadequate.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral hearing loss results in further disability when looked at in combination with his other service-connected disability such that the rating criteria are inadequate.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral hearing loss disability, which is characterized by hearing difficulty.  See 38 C.F.R. §§ 4.85 (2015).  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions, and referral for consideration of an extraschedular evaluation is not warranted.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The October 2009 examiner found "no significant effects" on occupation.   The September 2015 examiner similarly answered "no" to the form question, "Does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work [?]"  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here the evidence of record does not show, and the Veteran has not asserted, that his bilateral hearing loss disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the issue of TDIU has not been raised in this case.

The Veteran's symptoms are not consistent with the criteria for a compensable rating.  The Board has considered staged ratings, but finds the zero percent rating is warranted for the entire rating period.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


